ORDER

PER CURIAM.
AND NOW, this 15th day of October, 2004, Paul W. Dare having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated April 19, 2004; the said Paul W. Dare having been directed on August 12, 2004, to inform this Court *542of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Paul W. Dare is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.